Citation Nr: 0626477	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a low back 
disability to include Scheuermann's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1988 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado. 

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim for headaches, the veteran asserts that the 
headaches are due to the medications and vaccines he received 
before and during deployment during Desert Storm and to nerve 
agents destroyed in Iraq in March 1991.  The service medical 
records show that in 1989, 1992, and 1993 the veteran 
complained of headaches associated with cold or flu-like 
symptoms, and he gave a history of frequent headaches on 
periodic examination in 1994.  After service, both tension 
and migraine-type headaches have been diagnosed.  VA records 
disclose that when the veteran was seen for headaches in 
November 2005, an MRI study had been ordered and he was 
referred to a neurologist.  Neither the results of the MRI 
study nor the report from the neurologist has not been 
associated with the veteran's file.  

On the claim for a low back disability to include 
Scheuermann's disease, in a July 2006 statement, the 
veteran's representative raised the issue of service 
connection secondary to the service-connected left knee 
disability.  The service medical records document low back 
pain on several occasions to include the notation of thoracic 
strain.  After service, in December 1999, the veteran gave a 
history of low back pain since 1989 or 1990.  The diagnosis 
was back pain, due to old fracture of the lumbar vertebral 
body L-3 and thoracic Scheuermann's disease.  

As the information and evidence of record does not contain 
sufficient medical evidence to decide the claims, under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), the claims are 
remanded for further evidentiary development to include the 
following:

1. Ensure proper VCAA notice.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006). 

2. Obtain VA records since November 2005 
from the Grand Junction, Colorado, VA 
Medical Center to include the requested 
MRI study and the neurological 
consultation. 

3. Schedule the veteran for a VA 
examination by a neurologist to determine 
whether the veteran has headaches and, if 
so, the etiology of the headaches.  The 
claims folders must be made available for 
review by the examiner.  

If the veteran has headaches, the 
examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that the current 
headaches are related to the 
headaches, described in service in 
association with cold or flu-like 
symptoms and whether there is any 
medical literature that associates 
headaches with vaccines for veterans 
of Desert Storm or veterans of 
Desert Storm, who were exposed to 
nerve agents in Iraqi in March 1991. 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation.

4. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether the veteran has a low 
back disability to include Scheuermann's 
disease.  The claims folders must be made 
available for review by the examiner.  

a). If the veteran has a low back 
disability to include Scheuermann's 
disease, the examiner is asked to 
express an opinion as to whether 
Scheuermann's disease alone accounts 
for the veteran's low back 
disability and, if not, to identify 
any other low back pathology.

b). If Scheuermann's disease is 
shown, the examiner is asked to 
comment on the clinical significance 
that Scheuermann's disease was first 
shown after service by X-ray in the 
context of whether under sound 
medical principles Scheuermann's 
disease pre-existed service and, if 
so, whether a single episode of 
thoracic strain during service 
represented a permanent change in 
the disability beyond the natural 
progress of the disease. 

c). If other low back pathology is 
shown, the examiner is asked to 
express an opinion as to whether it 
is at least as likely as not that 
the current low back disability 
other than 



Scheuermann's disease, is related to 
the low back pain documented in 
service in September 1989 and 
December 1992.  

d). The examiner is also asked to 
express an opinion as to whether any 
low back disability is made 
permanent worse by the service-
connected left knee disability.  

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility, rather it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation.

5. After the above development, 
adjudicate the claims, considered 
secondary service connection for the low 
back disability.  If any benefit sought 
remains denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



